Case 2:17-cr-20632-SJM-DRG ECF No. 262, PageID.3632 Filed 01/21/21 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                              Case No. 2:17-cr-20632-6
             Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 D-6 ERIC JAMES ROBINSON,

             Defendant.
                                      /

                      OPINON AND ORDER
        DENYING MOTION FOR COMPASSIONATE RELEASE [256]

      Defendant Eric James Robinson moved for release under the First Step Act's

compassionate release provision, 18 U.S.C. § 3582(c)(1)(A)(i). ECF 256. Defendant

first claimed that he exhausted his administrative remedies before filing the present

motion. Id. at 3545–48. Defendant also claimed that his hypertension "greatly

increase[s] the risk of experiencing severe illness or death [from] COVID-19." Id. at

3542. The Government opposed the motion for compassionate release. ECF 260. The

Court will deny the motion for compassionate release for two reasons.

      Under the First Step Act's compassionate release provision, the Court may

modify Defendant's sentence only if: (1) he has exhausted all administrative

remedies, or (2) thirty days have passed since the warden received Defendant's

request for the Bureau of Prisons to bring a motion on his behalf. 18 U.S.C.

§ 3582(c)(1)(A). The exhaustion condition is "mandatory." United States v. Alam, 960

F.3d 831, 833–34 (6th Cir. 2020) (alteration in original) (quoting 18 U.S.C.

§ 3582(c)(1)(A)). Plus, it is Defendant's burden to establish that he has exhausted all


                                          1
Case 2:17-cr-20632-SJM-DRG ECF No. 262, PageID.3633 Filed 01/21/21 Page 2 of 3




his administrative remedies. See United States v. Pena-Lora, No. 15-20695, 2020 WL

3886384, at *1 (E.D. Mich. July 9, 2020) (citation omitted).

      Here, Defendant has not exhausted his administrative remedies. Defendant

has sought relief through the general administrative program—not the Bureau of

Prison's Reduction in Sentence program. ECF 256, PgID 3546. But, even if Defendant

exhausted his administrative remedies, the Court would still deny his motion for

compassionate release.

      To be eligible for compassionate release, Defendant must show that

"extraordinary and compelling reasons" warrant a reduction in sentence. 18 U.S.C.

§ 3582(c)(1)(A)(i). Section 1B1.13 of the Sentencing Guidelines provides some

guidance about what constitutes "extraordinary and compelling reasons." U.S.S.G.

§ 1B1.13. The Guidelines classify those reasons in four categories: (1) Defendant's

medical condition; (2) Defendant's age; (3) family circumstances; and (4) additional

reasons "other than, or in combination with" the first three categories. Id. at cmt.

n.1(A)–(D).

      Defendant claimed that his hypertension is an "extraordinary and compelling

reason" for release. ECF 256, PgID 3542. The CDC lists hypertension as an illness

that might increase the risk of severe illness from COVID-19. See People with Certain

Medical       Conditions,   CDC,     (Jan.       13,   2021),   https://bit.ly/31WKhck

[https://perma.cc/3JDN-6MSK]. But compassionate release is proper "only upon a

finding of numerous and severe medical conditions that place [Defendant] at a

significantly higher risk for severe illness from COVID-19." United States v. Alzand,




                                             2
Case 2:17-cr-20632-SJM-DRG ECF No. 262, PageID.3634 Filed 01/21/21 Page 3 of 3




No. 18-cr-20703, 2020 WL 2781824, at *3 (E.D. Mich. May 29, 2020) (collecting cases).

To that end, "[H]ypertension alone does not constitute an extraordinary or compelling

reason for compassionate release." United States v. Hicks, No. 96-80335, 2020 WL

7714606, at *3 (E.D. Mich. Dec. 29, 2020); see also United States v. Phillips, No. 12-

20372, 2020 WL 3071849, at *4 (E.D. Mich. June 10, 2020) (finding that hypertension,

diabetes, and asthma were not "extraordinary and compelling reasons to reduce" a

fifty-year-old defendant's sentence). In short, Defendant's hypertension alone does

not warrant compassionate release. The Court will therefore deny Defendant's

motion for compassionate release.

      WHEREFORE, it is hereby ORDERED that the motion for compassionate

release [256] is DENIED.

      SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: January 21, 2021

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on January 21, 2021, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          3
